IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-24,732-03



              EX PARTE HONORABLE ROBERT D. BURNS III,
      JUDGE, CRIMINAL DISTRICT COURT NO. 1 OF DALLAS COUNTY
                            Respondent



               ORDER TO SHOW CAUSE AND TO FILE RESPONSE
                         FROM DALLAS COUNTY



       Per curiam.

                                            ORDER

       On November 16, 2016, this Court issued an order requiring the Respondent, Dallas County

District Judge Robert D. Burns III, to enter findings of fact within 90 days in response to Applicant

Earl Charles Martin’s application for writ of habeas corpus filed pursuant to TEX . CODE CRIM . PROC.

Article 11.07, in Dallas County Cause Number W90-32432-H(C). On February 3, 2017, this Court

mailed an inquiry to Respondent as to why no response to the November 16, 2016, order had yet

been submitted. This Court mailed another inquiry to Respondent on July 19, 2017. To date no

response has yet been received from said Honorable Robert D. Burns III, in violation of the Court’s
Order requiring a response by February 14, 2017.

       NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL APPEALS,

that Honorable Robert D. Burns III shall file said response and show cause why Respondent should

not be held in contempt of this Court for failing to file the response by the date it was due and be

punished for failing to do so. Honorable Robert D. Burns III is ordered to file, with the Clerk of

this Court, Respondent’s sworn affidavit and, if necessary, affidavits of other persons, on or before

November 17, 2017. The affidavits shall state facts that deny or excuse Respondent’s contempt, if

there are any such facts. Honorable Robert D. Burns III shall also file the response required by the

November 16, 2016, order on or before that date, November 17, 2017.

       It is further ORDERED by this Court that the Clerk of this Court shall issue NOTICE TO

SHOW CAUSE AND TO FILE RESPONSE commanding Honorable Robert D. Burns III to file

said response and to show cause, in the manner and within the time specified in this Order, why

Respondent should not be held in contempt of this Court for failing to timely file the required

response and be punished for Respondent’s failure to do so. A copy of this Order shall accompany

the Notice.

       IT IS SO ORDERED ON THIS THE 25th day of October, 2017.




Do not publish